DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response Dated June 28, 2022
No amendments were made in the Response dated June 28, 2022. Claims 1-20 are pending. An action on the merits of claims 1-20 is contained herein.
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of U.S. Patent No. 9,326,983 B2 has been withdrawn in view of the Terminal Disclaimer filed June 28, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan et al. Cancer Chemother. Pharmacol. (2003), Vol. 51, pages 459-464 (Morgan).
Morgan teaches that azidothymidine (AZT, zidovudine) has been shown to reverse cisplatin resistance in cell culture (Abstract). A phase I study was performed to determine the maximally tolerated dose (MTD) and dose-limiting toxicities of AZT when administered by continuous intravenous infusion in combination with cisplatin (CDDP), and to evaluate the pharmacokinetics of AZT in this setting. Entered in the study were 61 patients with advanced, histologically confirmed malignancies which were unresponsive to or for which no ‘‘standard’’ chemotherapeutic regimen existed. AZT was administered as a 72-h infusion on days 1-3 and 14-16 of a 28-day cycle at dose levels from 400 through 14,364 mg/m2 per day. Of the 61 patients who completed 125 courses of therapy, 21 had stable disease for a median of four cycles (range two to eight), 33 progressed on therapy, and 7 were not assessable for response. The major observed toxicity was myelosuppression. The MTD of AZT was 8135 mg/m2 per day when administered on this schedule. Escalation of CDDP did not result in additive toxicity. Steady-state concentrations of AZT increased with dose. The plasma levels achieved at the MTD exceeded those required for drug resistance reversal in vitro. The administration of CDDP had no effect on AZT steady-state levels. The dose-limiting toxicity of this drug combination is myelosuppression. Morgan concludes that AZT may be useful in further studies utilizing combination therapy to achieve increased chemotherapy effectiveness. The tumor types included: lung cancer (13), adenocarcinoma of unknown primary (5), gastrointestinal or hepatobiliary tract cancer (21), gynecologic cancer (4), breast cancer (6), head and neck cancer (7), kidney/adrenal cancer (2) and soft tissue sarcomas (3) (page 461; Table 1).
Thus, Morgan teaches the treatment of cancer, including breast cancer, comprising continuous intravenous infusion of AZT. Morgan teaches all of the instantly claimed elements. Thus, claims 1 and 9-10 are anticipated.
Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. Exp. Eye Res. (1995), Vol. 61, pages 461-467 (Cheng).
Cheng teaches that antiviral drugs such as amantadine, vidarabine (9--D-arabinosyladenine), AZT (3-azido-3-deoxythymidine), and ACV (acyclovir), are a group of chemotherapeutic agents which have been widely used to treat viral infections (page 461). These drugs have been effective in the treatment of ocular diseases such as keratitis, uveitis and cytomegalovirus retinitis.
Thus, Cheng teaches the treatment of ocular diseases, including keratitis, comprising administration of AZT. Cheng teaches all of the instantly claimed elements. Thus, claims 1 and 9-10 are anticipated.

Conclusion
Claims 1-20 are pending. Claims 1 and 9-10 are rejected. Claims 2-8 and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/